Citation Nr: 0515219	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  04-07 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder and, if so, whether the reopened claim should be 
granted.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel




INTRODUCTION

The veteran had active service from June 1941 to September 
1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office, (RO) in 
Muskogee, Oklahoma.  In April 2005, the veteran testified at 
a hearing at the RO before the undersigned.

In May 2005, the Board held that, under the provisions of 38 
U.S.C.A § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2004), 
good or sufficient cause was shown to advance the veteran's 
appeal on the Board's docket.

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed October 1943 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for residuals of a psychiatric disorder identified 
as epileptic psychosis.

2.  The evidence added to the record since the October 1943 
RO decision bears directly and substantially upon the 
specific matter under consideration regarding service 
connection for a psychiatric disorder and is so significant 
as to warrant readjudication of the merits of the claim on 
appeal.




CONCLUSION OF LAW

Evidence received since the October 1943 rating decision that 
denied service connection for a psychiatric disorder 
identified as epileptic psychosis, is new and material, and 
the claim for service connection for a psychiatric disorder 
is reopened. 38 U.S.C.A. §§ 5100-5103A, 5106-7, 5108, 
7104(b), 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.102, 
3.159 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004).

In June 2003, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a January 2004 detailed statement of 
the case, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (Board must 
identify documents which meet notice requirements of VCAA).  
It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, other than 
that which the Board will be seeking through the development 
mentioned in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened.

II.  New and Material Evidence

The RO, in an October 1943 decision, denied the veteran's 
claim for service connection for a psychiatric disorder 
identified as epileptic psychosis.  The RO found at that time 
that the claimed disorder existed prior to service and was 
not aggravated therein.  The veteran did not appeal that 
determination, and it became final.

The evidence of record at the time of the RO's October 1943 
decision that denied service connection for epileptic 
psychosis included the veteran's service medical records.  
When examined for entry into service in June 1941, a 
psychiatric or neurological disorder was not noted and the 
veteran was found qualified for active service.  

Clinical records reflect that in March 1942, the veteran was 
carried into the dispensary in a dazed condition.  He was 
noted to have made purposeless movements and complained about 
his head.  The diagnosis was psychoneurosis, hysteria.  He 
was transferred to a hospital for further observation.  The 
March 1942 service medical record states that a history 
obtained from the veteran's mother was to the effect that the 
veteran had seizures and spells from ages two to six.  A 
later-dated March 1942 medical record indicates that the 
veteran tried to commit suicide.  Neurological and routine 
laboratory examinations were noted to be within normal 
limits.  The diagnosis was changed to epileptic psychosis.  A 
May 1942 medical record indicates that the veteran was 
transferred to another hospital.  It was noted that the 
veteran had seizures from ages two to six that were described 
as grand mal seizures, but the veteran was unable to confirm 
this.  The veteran stated that his mother was taken ill and 
he had deserted (service prior to his hospitalization) to 
stay with her.  He stated he became "emotionally disturbed 
and upset" and could not return to duty.  The physician 
noted that there was some disagreement as to the veteran's 
diagnosis.  He noted that the diagnosis psychosis, 
psychopathic personality, appeared to be the most accurate, 
but that it was possible the veteran had epileptic psychosis.  
It was further noted that the veteran's disorder existed 
prior to service, and was not aggravated by service.

In May 1942, the veteran was transferred to a psychiatric 
hospital in Washington, DC, where he remained until August 
1942.  He reported that his mother told him he had "spells" 
between the ages of two and six.  The veteran reported that 
he remembered having "spells" similar to the one in March 
between the ages of six and thirteen.  He indicated that 
since the age of thirteen, until the present illness, he had 
not had any "spells," but felt worried and nervous.  A 
Medical Survey report includes a diagnosis of psychosis, 
epileptic.  It was determined that the veteran's condition 
existed prior to service and was not aggravated by service.

The October 1943 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted. 38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
October 1943 decision that was the last final adjudication 
that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in June 2003, the regulations in effect after 
August 29, 2001 are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

An application to reopen the veteran's current claim was 
received by the RO in June 2003.  The evidence added to the 
record includes VA medical records, dated from October 2004 
to March 2005, and oral and written statements from the 
veteran and his wife, in support of his claim.

VA treatment notes, dated October 2004 through March 2005, 
reflect a diagnosis of post-traumatic stress disorder (PTSD) 
on the veteran's problem list.  No mental health treatment 
notes are associated with the record and there are no 
indications how or why such diagnosis was made.

During his April 2005 hearing, the veteran testified that he 
did not have psychiatric problems prior to service, nor was 
he treated for epilepsy before or after service.  He reported 
that he had a "nervous breakdown" about eight or nine 
months after enlisting and said he received electric shock 
therapy while hospitalized at St. Elizabeth's Hospital in 
Washington, D.C.  He indicated that he had not had any 
"spells" as a little boy.  Currently, the veteran stated 
that his physician had recommended mental health treatment, 
but he was unable to drive to the VA medical facility the 
requisite six days a week that the program required.  He 
reported that a VA nurse and doctor told him he had PTSD.  
The veteran reported having difficulty since service and 
experienced nervousness and occasional insomnia.  The 
veteran's wife testified that they met and married in 1956.  
Since she met him she stated that the veteran had problems 
and "bad times."

As noted above, the veteran asserted that he has a 
psychiatric disorder, and that the disorder had its origin 
during his period of active service.  When examined for entry 
into service, a psychiatric or neurological disorder was not 
found, although the veteran was subsequently psychiatrically 
hospitalized during service and diagnosed with epileptic 
psychosis.
 
The evidence received since the October 1943 RO decision 
consists of VA medical records, that include a finding of a 
diagnosed psychiatric disorder (PTSD) and the veteran's and 
his wife's oral and written statements.  These more recent 
medical records and the veteran's statements, indicate that 
the veteran's diagnosed psychiatric disorder may have had its 
onset in service.  That evidence is new, and does bear 
directly on the question the question of whether the veteran 
has a psychiatric disorder related to active military 
service.  In the Board's opinion, this evidence provides a 
more complete picture of the veteran's disability and its 
origin, and thus does bear directly and substantially upon 
the specific matter under consideration and is so significant 
as to warrant reconsideration of the merits of the claim on 
appeal.  As that evidence addresses directly the basis for 
the prior denial of the claim, it is "new and material," 
and, consistent with law and judicial precedent, the claim 
must be reopened, especially in view of the low threshold for 
reopening articulated in the Hodge precedent.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claim of service connection for a psychiatric 
disorder, and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.

ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a psychiatric 
disorder is reopened, and the appeal is, to that extent, 
granted.


REMAND

As noted above, the Veterans Claims Assistance Act of 2000, 
and VA's implementing regulations have substantially modified 
the circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The veteran seeks service connection for a psychiatric 
disorder.  He maintains that he did not have a psychiatric 
disorder or epilepsy prior to entering service and contends 
that he was not treated for epilepsy after discharge.  
Service medical records indicate that a psychiatric or 
neurologic disorder was not noted when the veteran was 
examined for entry into service in June 1941.  Thereafter, in 
1942, the veteran was psychiatrically hospitalized from May 
to August 1942 at St. Elizabeth's Hospital in Washington, DC.  
Records indicate that the veteran's mother reported that he 
had seizures as a child, although treatment records for this 
lengthy hospitalization are not in the claims file.  The 
veteran testified that his hospital treatment included 
electro shock and water therapies.  An August 1942 Report of 
Medical survey report determined that the veteran's diagnosed 
epileptic psychosis existed prior to service and was not 
aggravated by service.

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2004).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2004).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service. 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. § 
3.306(b)(1)

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of preexistence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel has issued 
a precedential opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
holding subsection 3.304(b) to be invalid insofar as it 
requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the pre-existing condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions and recorded at the time of the 
entrance examination does not, in itself, constitute a 
notation of a pre-existing condition.  38 C.F.R. § 
3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Court of 
Appeals for Veterans Claims has held that the presumption of 
soundness upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Subsequently, however, the Court of Appeals for the Federal 
Circuit explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The Court of Appeals for Veterans Claims has consistently 
stated, "temporary or intermittent flare-ups during service 
of a pre-existing injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, not just the symptoms, has worsened."  See Maxson 
v. West, 12 Vet. App. 453, 458 (1999), citing Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); see also Daniels v. 
Gober, 10 Vet. App. 474, 479 (1997).

In the interest of due process and fairness, the Board 
believes that the veteran should be afforded a VA examination 
by a psychiatrist and/or neurologist to determine the 
etiology of any psychiatric disorder found to be present.

Moreover, the Board notes that the veteran reported receiving 
recent treatment at a VA medical center, however, only a few 
treatment notes are currently of record.  See Dunn v. West, 
11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 
(1992). Here, the record suggests that additional VA medical 
evidence might be available that is not before the Board at 
this time.  Furthermore, it is unclear from the record 
whether the veteran received any private medical treatment 
pertinent to his claim.  Specifically, the Board notes that 
the veteran testified that his primary care physician 
recommended he seek mental health treatment, but it is 
unclear from the record if that physician was a private 
physician or a VA physician.  The veteran should be asked to 
submit the names of any private treatment providers from whom 
he has received treatment that might be relevant to his 
psychiatric disorder, and those records should be obtained 
and associated with the record.  

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir.2003).

Accordingly, the claim is REMANDED for the following action:

1.	The RO should contact the National 
Personnel Records Center (NPRC) and, 
if necessary, St. Elizabeth's 
Hospital, in Washington, DC, and 
specifically request all mental health 
treatment records associated with the 
veteran's psychiatric hospitalization 
from May to August 1942 at that 
facility.

2.	The veteran should be requested to 
provide the names and addresses of all 
VA and non-VA medical providers who 
treated him for the disorder at issue 
since 1943.  The RO should then 
request all pertinent medical records 
from these medical providers, that are 
not already of record, to specifically 
include all treatment records from the 
VA medical facility in Oklahoma City, 
dated from October 2004.

3.	The veteran should be scheduled for 
appropriate VA psychiatric 
examination, by a psychiatrist (and 
neurologist, if warranted), to 
determine the etiology of any 
psychiatric or neurological disorder 
found to be present.  Prior to the 
examination, the examiner(s) should 
review the claims folder, including 
the appellant's service medical 
records, particularly those dated in 
1942.  A complete history of the 
claimed disorder should be obtained 
from the veteran, including any in-
service and post-service psychiatric 
or neurological treatment.  All 
indicated tests and studies should be 
conducted and all clinical findings 
reported in detail.  The examiner(s) 
is (are) requested to address the 
following matters:

a.	Does the appellant currently have 
a diagnosed psychiatric or 
neurological disorder manifested 
by seizures, or other psychiatric 
disability (or disabilities)?

b.	If he has such a disability (or 
disabilities), does it represent 
a disease process or the 
residuals of an injury?

c.	Taking into consideration the 
evidence incorporated in the 
service medical records dated in 
1942, when was the disability (or 
disabilities) incurred?

d.	 If any disability was incurred 
before June 1941, was there an 
increase in disability, beyond 
the natural progress of the 
disorder, during a period of 
military duty?

e.	A rationale should be provided 
for all opinions given and the 
factors upon which the medical 
opinion is based must be set 
forth in the report.  The 
veteran's claims file should be 
made available to the examiner in 
conjunction with the examination, 
and the examination report should 
indicate whether the veteran's 
medical records were reviewed.

4.	Thereafter, the RO should readjudicate 
the veteran's claim for service 
connection for a psychiatric disorder.  
If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain 
notice of all relevant actions taken 
on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issues currently on appeal since 
the January 2004 statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case. The 
appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


